Exhibit 10.24

 

AGREEMENT TO COMPENSATE GUARANTORS

 

THIS AGREEMENT is made and entered into effective this 16th day of February,
2006, by and between Great Plains Ethanol, LLC (the “Company”) and Robert Broin,
Jeff Broin, Todd Broin, Duane Sather, Fred Thurman, and Dennis Schrag
(collectively the “Guarantors”).

 

RECITALS:

 

A.            The Company entered into a Natural Gas Distribution Delivery
Agreement  dated September 2, 2002, with NorthWestern Energy Corporation
(“NEC”).

 

B.            In connection with the Natural Gas Distribution Delivery
Agreement, Home Federal Bank issued an Irrevocable Standby Letter of Credit
dated February 28, 2003, in the amount of $1,600,000.00 (the “Letter of Credit”)
in favor of NEC.

 

C.            The Letter of Credit was modified and restated pursuant to a First
Amended and Restated Irrevocable Standby Letter of Credit dated May 28, 2003, a
Second Amended and Restated Irrevocable Standby Letter of Credit dated February
25, 2004, in the amount of $1,250,000.00, a Third Amended and Restated
Irrevocable Standby Letter of Credit dated February 28, 2005, in the amount of
$1,125,000.00, and a Fourth Amended and Restated Irrevocable Standby Letter of
Credit dated February 16, 2006, in the amount of $960,000.00.

 

D.            In consideration for the Letter of Credit, the Company executed a
Promissory Note dated February 28, 2003, in the original principal sum of
$1,600,000.00 in favor of Home Federal Bank. The Promissory Note has been
amended by written agreement of Home Federal Bank and the Company each time that
the Letter of Credit was amended and restated. The Promissory Note, as amended,
is referred to herein as the “Note.”

 

E.             The Guarantors are each willing to personally guarantee the Note,
as amended, in part, pursuant to their respective guarantees each dated February
16, 2006.

 

F.             The Company wishes to provide certain compensation to the
Guarantors in consideration for their agreement to enter into the guarantees.

 

NOW, THEREFORE, the parties agree as follows:

 

--------------------------------------------------------------------------------


 

1.             In consideration for each Guarantor’s agreement to provide his
personal guarantee to Home Federal Bank in connection with the Note, as amended,
the Company agrees to compensate each Guarantor in an amount equal to two
percent (2%) per annum  of his respective guarantee amount, so long as he
continues to guarantee such Note, as amended.

 

2.             Payment will be made by the Company to the Guarantors on or
before March 31 of each year.

 

3.             This Agreement constitutes the entire agreement among the parties
with respect to compensation to be paid by the Company to the Guarantors for
their guarantees. This Agreement supercedes any prior negotiations, agreements,
or understandings between the parties with respect to compensation to be paid by
the Company to the Guarantors for their guarantees.

 

GREAT PLAINS ETHANOL, LLC

 

 

 

 

 

 

 

 

By:

Darrin Ihnen

 

 

 

 

Its:

President

 

 

 

 

 

 

 

 

/s/ Robert Broin

 

 

/s/ Jeff Broin

 

Robert Broin

 

 

Jeff Broin

 

 

 

 

 

 

 

 

 

 

 

/s/ Todd Broin

 

 

/s/ Duane Sather

 

Todd Broin

 

 

Duane Sather

 

 

 

 

 

 

 

 

 

 

 

/s/ Fred Thurman

 

 

/s/ Dennis Schrag

 

Fred Thurman

 

 

Dennis Schrag

 

 

2

--------------------------------------------------------------------------------